Case 19-06036-TLM         Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24        Desc Main
                                  Document      Page 1 of 16



Lewis N. Stoddard, ISB No. 7766
ALDRIDGE PITE, LLP
13125 W. Persimmon Lane, Suite 150
Boise, ID 83713
Telephone: (619) 326-2404
Fax: (858) 726-6254
lstoddard@aldridgepite.com

Attorney for Chapter 7 Trustee

                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In Re:
                                                    Chapter 7
KA INVESTMENTS, INC.
                                                    Case No. 17-00495-TLM

                       Debtor
                                                    Adv. No. ______________
_____________________________________
                                                    COMPLAINT

NOAH HILLEN, as Chapter 7 Trustee of the
estate of KA Investments, Inc.,

         Plaintiff

vs.

ROBERTA LEATHAM, an individual; and
John Doe 1-10.

          Defendant.


         COMES NOW, Noah Hillen, as Chapter 7 Trustee (“Trustee”) of the consolidated estate

of debtor KA Investments, Inc. and non-debtor Rodney D. Allen (collectively the “Debtor”), by

and through his attorney of record, Lewis N. Stoddard and alleges as follows:

                                  NATURE OF COMPLAINT

         1.)     This Complaint seeks to avoid and recover from Defendants Roberta Leatham

(“Leatham”), or from any other person or entity for whose benefit the transfers were made, all


COMPLAINT - 1
Case 19-06036-TLM           Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24          Desc Main
                                    Document      Page 2 of 16



fraudulent transfers of property, and to or for the benefit of Leatham, from an account owned by

the Debtors during the four year period prior to the filing of the Debtor’s bankruptcy petition

pursuant to 11 U.S.C. § 544, 547(b), 550, and/or applicable state law.

                            JURISDICTION, VENUE AND PARTIES

       2.)     Roberta Leatham (“Leatham”), is the wife of Rodney D. Allen and is believed to

be a resident of Boise, Ada County, Idaho, residing at 1726 Broxon St., Boise, ID which upon

information and belief, Leatham purchased prior to her marriage to Rod Allen and claimed to be

her sole and separate property.

       3.)     Noah Hillen is the chapter 7 trustee (“Trustee”) in the bankruptcy case of KA

Investments, Inc. (“Debtor”), Case No. 17-00495-TLM filed in the U.S. Bankruptcy Court for

the District of Idaho (the “Court”).

       4.)     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1334 and 157, and

Federal Rule of Bankruptcy Procedure 7001, et seq., and the standard order of reference

applicable in this District in that this action arises in and relates to the Involuntary Chapter 7

Bankruptcy Case involving KA Investments, Inc., pursuant to an Order for Relief on May 24,

2017, as Bankruptcy Case No. 17-00495-TLM.

       5.)     This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (H)

and (O) and to the extent that it is determined to be a non-core proceeding that is otherwise

related to this bankruptcy case, the non-core matters, if any, are so inextricably linked with core

matters that this Court’s exercise of jurisdiction is proper.

       6.)     The Trustee expressly consents to this Court’s entry of final decisions, orders, and

judgments in this matter.

       7.)     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




COMPLAINT - 2
Case 19-06036-TLM           Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24        Desc Main
                                    Document      Page 3 of 16



                                    GENERAL ALLEGATIONS

        8.)    KA Investments, Inc., is a corporation organized under the laws of the State of

Idaho since January 25, 2013.

        9.)    Rod Allen a/k/a Rodney Allen (“Allen”) is the Debtor’s principal.

        10.)   On April 25, 2017 (the “Petition Date”) an involuntary petition was filed against

KA Investments, Inc.

        11.)   On April 28, 2017, Trustee was appointed as the interim Chapter 7 trustee for the

bankruptcy estate of KA Investments, Inc., pending adjudication of an involuntary bankruptcy

petition.

        12.)   On May 24, 2017, an Order for Relief in an Involuntary Case under chapter 7 of

the Bankruptcy Code was entered.

        13.)   On July 13, 2018, the non-debtor estate of Allen was substantively consolidated

with the Debtor KA Investments, Inc., nunc pro tunc to April 25, 2017 (hereinafter collectively

referred to as “Debtor”).

        A. The KA Investments Scheme

        14.)   Upon information and belief and to the best of the Trustee’s knowledge, Allen

either individually, through a d/b/a KA Investments and/or KA Investments, Inc., solicited funds

from investors starting prior to 2010, though he did not form KA Investments, Inc., until January

25, 2013.

        15.)   Neither Rod Allen nor KA Investments, Inc., were licensed to sell securities or

commodities and their securities were not registered as required by law.

        16.)   Debtor solicited funds from numerous investors for investment purposes

promising returns of around 2% to 3% per month, or annual returns of 24% to 36% annually over




COMPLAINT - 3
Case 19-06036-TLM          Doc 1       Filed 04/24/19 Entered 04/24/19 13:17:24         Desc Main
                                      Document      Page 4 of 16



the better part of the last decade.

        17.)    Debtor advised investors that he would pool their money and “trade the market in

stock options, S&P 500 futures, DOW futures, NASDAQ futures, oil, gold and the FX [foreign]

market currency pairs.” Debtor also advised his investors that only a portion of their money

would be invested at any given time and that all investments would be pulled out of the market at

the end of each trading day, thereby avoiding large downturns in the market. Debtor advised

investors that he would only take a commission based off of positive returns earned for investors.

        18.)    Debtor’s representations induced investors to invest with him because they

expected above average profits from his trading activity which they were led to believe was low

risk. Moreover, where commissions were based upon achieving positive investment returns,

investors believed that Debtor’s commission structure was an incentive for Debtor to succeed.

        19.)    Debtor did not inform investors that neither Allen, nor KA Investments, Inc. were

registered or licensed to sell securities or commodities in the State of Idaho or elsewhere, nor did

it advise investors that their funds would be co-mingled together with other investor funds,

deposited into general checking accounts, that funds would be used for personal expenses in

amounts unrelated to the commission structure promised, or that money from one investor would

be used to pay other investors.

        20.)    Ultimately, Debtor set up multiple bank accounts both in Allen’s individual name

as well as in the name of his d/b/a KA Investments, as a sole proprietorship. Ultimately, a bank

account was never set up for KA Investments, Inc.

        21.)    When Debtor received investor funds they were deposited into one of two d/b/a

KA Investment accounts where they were comingled all other investor funds. Debtor took no

steps and made no effort to maintain individualized investor accounts, to segregate investor




COMPLAINT - 4
Case 19-06036-TLM         Doc 1     Filed 04/24/19 Entered 04/24/19 13:17:24          Desc Main
                                   Document      Page 5 of 16



funds, or to separately track investor funds or their performance.

       22.)    Once Investor funds were pooled, they were then freely transferred from the

general business accounts to Rod Allen’s personal checking accounts and/or savings accounts.

From there only a portion of investor funds were deposited into two online trading platforms

where Debtor incurred substantial losses.

       23.)    Investor funds not deposited into the online trading platforms were used by Rod

Allen to pay for both his own personal expenses, his spouse’s personal expenses, as well as

marital expenses including but not limited to mortgage payments, car payments, credit card

payments, household bills, ATM withdraws, and dining expenses.

       24.)    Similarly, investor funds that were left in the business checking accounts were

also spent on similar personal expenses.

       25.)    Debtor prepared and distributed fake monthly statements which were distributed

to investors reflecting the promised rates of return which, as a result, induced many investors to

continue to invest additional monies, not to withdraw their investments, and/or to recommend

Debtor’s services to other potential investors. Beyond preparing and distributing fake monthly

account statements to Investors, Debtor took no measures to separate or segregate investor funds,

or to separately account for or track investor funds.

       26.)    During the four-year period preceding the Petition Date, the Debtor never had

sufficient funds to repay investors on their principal investments and distributions to investors

were dependent upon new investor money. Thus, Debtor’s operations took on the characteristics

of a Ponzi scheme, in which promised returns to old investors and distributions to old investors

could only be satisfied by the flow of funds from the new investors. To that end, no corporate

formalities were followed and funds were transferred, invested, spent, and/or distributed without




COMPLAINT - 5
Case 19-06036-TLM         Doc 1     Filed 04/24/19 Entered 04/24/19 13:17:24            Desc Main
                                   Document      Page 6 of 16



consideration or documentation. Monthly statements and any investment distributions did not

reflect actual value or actual investment performance, but were designed to comply with

promised returns and investor expectations and by generating cash flow from new investors, the

Debtor was able to create and promote the false impression of financial strength and trading

knowledge notwithstanding that the Debtor was insolvent at the time.

       27.)    When investors wished to withdraw any portion of their investments, Debtor

would pay them from whatever cash it had on hand, regardless of the source of those funds so as

to perpetuate the illusion that investor money could be safely withdrawn at any time.

       28.)    According to a recent Verified Complaint filed by the State of Idaho, Department

of Finance, Securities Bureau, by April 2017, Allen had gathered somewhere between

$6,893,268.00 and $7,617,623.19 in investor funds and returned somewhere between

$2,028,479.00 and $2,544,655.34 back to investors leaving between $4,864,789.00 and

$5,072,967.85 unaccounted for.         According to the Complaint, Allen converted nearly

$2,900,000.00 of investor money for his own personal use.

       B. The Transferor’s Insolvency

       29.)    The Debtor was insolvent using traditional accounting standards and tests.

       30.)    Debtor was also insolvent as a matter of law by virtue of the fraudulent scheme.

       31.)    At the time the Fraudulent Transfers were made, the Debtor, and in particular

Allen and KA Investments, Inc., were insolvent at a fair valuation, such that the sum of their

debts was greater than all of their property.

       32.)     At the time the Fraudulent Transfers were made, the Debtor, and in particular

Allen and KA Investments, Inc., were engaged in a business or transaction for which any

remaining property with the Debtor was an unreasonably small capital.




COMPLAINT - 6
Case 19-06036-TLM         Doc 1     Filed 04/24/19 Entered 04/24/19 13:17:24             Desc Main
                                   Document      Page 7 of 16



       C. The Transfers to Defendants

       33.)    During the four year period before the Petition Date, that is from April 25, 2013

through and including April 25, 2017 (the “Four Year Period”), Debtor made one or more

transfers of an interest in the Debtor’s property to, or for the benefit of Defendant.

       34.)    Upon information and belief, Leatham invested minimal funds with the Debtor for

investment purposes and received payments as a result of the investment. Specifically, Debtor’s

records indicate that Leatham invested approximately $3,336.73 which was deposited into

Debtor’s accounts as follows:

       Date of Transfer:                               Deposit Amount:
       April 18, 2012                                  $1,234.00
       November 5, 2014                                $52.35
       November 25, 2014                               $52.35
       September 24, 2015                              $1,885.83
       April 11, 2016                                  $112.20


       35.)    In the 90 days preceding the Bankruptcy filing in this matter, Debtor’s records

indicate that Leatham received multiple payments in the total amount of $28,000.00, as follows,

all of which were cashed by Leatham:

       Date of Transfer:                               Payment Amount:

       March 2, 2017                                   $2,000.00
       March 17, 2017                                  $2,000.00
       March 27, 2017                                  $2,000.00
       April 12, 2017                                  $2,000.00
       April 17, 2017                                  $20,000.00

       36.)    In addition to the foregoing payments, Debtor’s records indicate that Leatham

also received direct payments from Debtor in the total amount of $57,400.00 during the 4 years

preceding the Petition Date as follows:

       Date of Transfer:                               Payment Amount:




COMPLAINT - 7
Case 19-06036-TLM         Doc 1     Filed 04/24/19 Entered 04/24/19 13:17:24      Desc Main
                                   Document      Page 8 of 16



       February 10, 2016                          $2,000.00
       February 18, 2016                          $2,000.00
       March 14, 2016                             $2,000.00
       March 14, 2016                             $1,000.00
       March 28, 2016                             $1,200.00
       April 13, 2016                             $2,000.00
       April 20, 2016                             $1,000.00
       April 28, 2016                             $2,000.00
       May 19, 2016                               $1,000.00
       May 19, 2016                               $1,000.00
       June 6, 2016                               $2,000.00
       June 15, 2016                              $2,000.00
       June 21, 2016                              $1,500.00
       June 22, 2016                              $2,000.00
       July 8, 2016                               $2,000.00
       July 26, 2016                              $3,000.00
       August 16, 2016                            $1,500.00
       August 29, 2016                            $2,000.00
       September 29, 2016                         $2,500.00
       October 7, 2016                            $2,000.00
       October 24, 2016                           $1,200.00
       November 2, 2016                           $2,000.00
       November 17, 2016                          $2,000.00
       December 2, 2016                           $2,000.00
       December 14, 2016                          $3,500.00
       December 21, 2016                          $1,000.00
       December 22, 2016                          $2,000.00
       January 4, 2017                            $2,000.00
       January 18, 2017                           $2,500.00
       February 2, 2017                           $2,000.00
       February 14, 2017                          $1,500.00

       37.)    In addition to the foregoing, upon information and belief, during the Four Year

Period, Leatham also utilized Debtor’s funds for her own personal purchases and/or funds were

used for her sole benefit as follows:

       Nerium                                     $2,241.85
       Graeber & Company                          $2,972.61
       Smith Horras                               $2,650.00

       38.)    In addition, upon information and belief, Leatham also received the benefit and

value of various improvements made to her sole and separate property at 1726 S. Broxon St.,




COMPLAINT - 8
Case 19-06036-TLM         Doc 1     Filed 04/24/19 Entered 04/24/19 13:17:24           Desc Main
                                   Document      Page 9 of 16



Boise, Idaho, which were paid directly by Debtor including but not limited to the following:

       Date of Transfer:       Payee:                         Payment Amount:
       October 29, 2015        All American Fencing           $3,000.00
       November 4, 2015        All American Fencing           $3,000.00
       November 13, 2015       All American Fencing           $1,700.00
       November 18, 2015       All American Fencing           $1,700.00
       June 16, 2016           Leatham Landscape              $2,000.00
       June 30, 2016           Leatham Landscape              $5,000.00
       July 8, 2016            Leatham Landscape              $7,000.00
       July 14, 2016           Leatham Landscape              $7,000.00
       August 1, 2016          Leatham Landscape              $17,000.00
       August 8, 2016          Leatham Landscape              $7,000.00
       September 23, 2016      Letaham Landscape              $11,300.00


       39.)    Upon information and belief, Leatham, as the spouse of Allen, was acquainted

with and/or close friends with many of the investors that invested with Debtor. As such, Debtor’s

direct payments to Leatham and/or supporting a certain above average lifestyle was an integral

part of furthering Debtor’s Ponzi scheme so as to give Leatham and other investors the

appearance that Debtor’s trading activities were translating into financial success for both Debtor

and the investors.

       40.)    Upon information and belief, Leatham knew or should have known that Allen was

not an investor by trade or by education, and was not licensed to sell securities.

       41.)    On January 2, 2018, Trustee made a demand upon Leatham for return of just the

monetary payments she received in the total amount of $85,400.00; however, Leatham rejected

Trustee’s demand.

       42.)    As is set forth above, Plaintiff conservatively estimates that during the Four Year

Period, Leatham received a total of $85,400.00 in direct payments from the Debtor and another

$73,564.46 in payments made for her sole benefit for a total of $158,964.46 (“The Four Year

Transfers”).




COMPLAINT - 9
Case 19-06036-TLM          Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24             Desc Main
                                   Document      Page 10 of 16



                           COUNT I - 11 U.S.C. §§ 547(b), 550(a), 551
                          Preferential Transfer/Recovery/Preservation

         43.)   Trustee realleges and incorporates by reference all of the allegations set forth in

above.

         44.)   Debtor’s records indicate that Leatham invested approximately $3,336.73 with

Debtor for the purpose of obtaining a return on the investment.

         45.)   Debtor’s records show that from March 1, 2017 to April 17, 2017, Leatham

received multiple checks totaling $28,000.00 (the “Transfer”).

         46.)   At the time of the Transfer, the Debtor had an interest in the $28,000.00

         47.)   The Transfer was made for the benefit of the Leatham.

         48.)   At the time of the Transfer, Leatham was a creditor of the Debtor. Leatham as

further evidenced by Leatham’s proof of claim filed in the Bankruptcy action as Claim No. 79-1.

         49.)   The Transfer was made on account of an antecedent debt owed by the Debtor to

Leatham prior to the Transfer.

         50.)   Debtor was insolvent at the time of the Transfer.

         51.)   The Transfer occurred within 90 days of the Petition Date.

         52.)   Debtor was presumed insolvent at the time of the Transfer, as the Transfer

occurred within 90 days of the Petition Date.

         53.)   The Transfer allowed Leatham to receive more than she would have in a Chapter

7 liquidation had the Transfer not been made.

         54.)   Pursuant to 11 U.S.C. § 550(a)(1), Leatham was the initial transferee of the

Transfer.

         55.)   Trustee may avoid the Transfer, recover funds transferred to Leatham and

preserve the avoided and recovered Transfer for the benefit of the bankruptcy estate.



COMPLAINT - 10
Case 19-06036-TLM          Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24            Desc Main
                                   Document      Page 11 of 16



                                COUNT II
     AVOIDANCE AND RECOVERY OF THE FOUR YEAR TRANSFERS AS
 FRAUDULENT TRANSFERS PURSUANT TO IDAHO CODE ANN. §§ 55-913, 55-916,
           55-917 AND 11 U.S.C. §§ 544, 548(a)(1)(A), 550, AND 551

        56.)    The Plaintiff restates and incorporates herein by reference the allegations

contained in the paragraphs above.

        57.)    The Debtor was insolvent as that term is defined under Idaho Code Ann. § 55-911

during the Four Year Period.

        58.)    The Four Year Transfers were made with the actual intent to hinder, delay, or

defraud creditors and where Debtor operated a Ponzi Scheme during the Four Year Period,

fraudulent Intent is presumed.

        59.)    The Four Year Transfers were to an insider/relative, for insufficient consideration,

and at a time The Debtor was insolvent as that term is defined under Idaho Code Ann. § 55-912

during the Four Year Period.

        60.)    The Four Year Transfers were made while the Debtor was engaged, or about to

engage, in a business or a transaction for which the Debtor’s remaining assets were unreasonably

small in relation to its business or transactions.

        61.)    The Debtor reasonably should have believed that it would incur debts beyond its

ability to pay as they became due as a result of the Four Year Transfers.

        62.)    As Allen’s spouse, the Four Year Transfers were to and for the benefit of an

insider/relative, and through the transfer Debtor was able to retain possession or control of the

property after transfer.

        63.)    The transfer was not disclosed to Debtor’s other creditors and/or concealed.

        64.)    An unsecured creditor existed at the time of or after the Four Year Transfers who

holds a claim that is allowable under Bankruptcy Code section 502 and who, under non-



COMPLAINT - 11
Case 19-06036-TLM         Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24         Desc Main
                                  Document      Page 12 of 16



bankruptcy law, could have avoided the Four Year Transfers, at least in part.

       65.)    The Four Year Transfers were fraudulent transfers in violation of Idaho Code §

55-913(b) as to present and future creditors.

       66.)    Defendants are either the initial transferee of the Four Year Transfers or the

immediate or mediate transferee of such initial transferee or the person for whose benefit the

Four Year Transfers were made.

       67.)    As of the date hereof, Defendant has not returned any of the Four Year Transfers

to the Debtor’s estate.

       68.)    By reason of the foregoing, Plaintiff is entitled to a judgment pursuant to Idaho

Code § 55-913(a), 55-916, and 55-917, and Bankruptcy Code §§ 544(b), 550 and 551: (i)

avoiding and preserving the Four Year Transfers; (ii) directing that the Four Year Transfers be

set aside; and (iii) recovering the Four Year Transfers, or the value thereof, from Defendant(s)

for he benefit of the Debtors’ estates.

                                     COUNT III
      AVOIDANCE AND RECOVERY OF THE FOUR YEAR TRANSFERS AS
  CONSTRUCTIVELY FRAUDULENT TRANSFERS PURSUANT TO IDAHO CODE
 ANN. §§ 55-913, 55-914, 55-916, AND 55-917 AND 11 U.S.C. §§ 544(B), 548(a)(1)(B), 550,
                                       AND 551

       69.)    The Plaintiff restates and incorporates herein by reference the allegations

contained in the paragraphs above.

       70.)    The Debtor was insolvent as that term is defined under Idaho Code Ann. § 55-912

during the Four Year Period.

       71.)    The Debtor received less than reasonably equivalent value in exchange for the

Four Year Transfers.

       72.)    The Four Year Transfers were made while the Debtor was engaged, or about to




COMPLAINT - 12
Case 19-06036-TLM          Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24         Desc Main
                                   Document      Page 13 of 16



engage, in a business or a transaction for which the Debtor’s remaining assets were unreasonably

small in relation to its business or transactions.

        73.)    The Debtor reasonably should have believed that it would incur debts beyond its

ability to pay as they became due as a result of the Four Year Transfers.

        74.)    As Allen’s spouse, Leatham was an insider/relative at the time of the Four Year

Transfers.

        75.)    An unsecured creditor existed at the time of or after the Four Year Transfers who

holds a claim that is allowable under Bankruptcy Code section 502 and who, under non-

bankruptcy law, could have avoided the Four Year Transfers, at least in part.

        76.)    The Four Year Transfers were fraudulent transfers in violation of Idaho Code §

55-913(b) as to present and future creditors.

        77.)    Defendants are either the initial transferee of the Four Year Transfers or the

immediate or mediate transferee of such initial transferee or the person for whose benefit the

Four Year Transfers were made.

        78.)    As of the date hereof, Defendant has not returned any of the Four Year Transfers

to the Debtor’s estate.

        79.)    By reason of the foregoing, Plaintiff is entitled to a judgment pursuant to Idaho

Code § 55-913(b), 55-916, and 55-917, and Bankruptcy Code §§ 544(b), 550 and 551: (i)

avoiding and preserving the Four Year Transfers; (ii) directing that the Four Year Transfers be

set aside; and (iii) recovering the Four Year Transfers, or the value thereof, from Defendant(s)

for he benefit of the Debtors’ estates.

                                          COUNT IV
                                     UNJUST ENRICHMENT

        80.)    Plaintiff reasserts all of the allegations in the foregoing paragraphs of this



COMPLAINT - 13
Case 19-06036-TLM         Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24            Desc Main
                                  Document      Page 14 of 16



Complaint as if more fully set forth herein.

       81.)    Defendant was enriched as a result of receiving the Four Year Transfers described

in this Complaint by receiving something of value that belonged to Plaintiff.

       82.)    These enrichments violate equity and good conscience.

       83.)    These enrichments did not result from enforceable agreements between Plaintiff

and Defendant.

       84.)    By reason of the foregoing, Defendant should be compelled by this Court to make

restitution to Plaintiff in the amount of the Four Year Transfers.

                                  RESERVATION OF RIGHTS

       85.)    During the course of this adversary proceeding, Plaintiff may learn through

discovery or otherwise of additional transfers made by the Debtor to Leatham, or for the benefit

of Leatham that were unknown to Plaintiff as of the date of this Complaint (the “Additional

Transfers”).

       86.)    Plaintiff intends to avoid and recover all transfers made by the Debtor of an

interest of the Debtors in property and to or for the benefit of Defendant or any other transferee.

Plaintiff reserves its right to supplement and amend the allegations contained in this Complaint,

including but not limited to, the right to (i) allege further information regarding the Four Year

Transfers, (ii) allege Additional Transfers, (iii) make modifications of and/or revision to

Defendants names(s), (iv) allege additional defendants, and/or (v) allege additional causes of

action arising under sections 542, 544, 545, 547, 548 and 549 of the Bankruptcy Code

(collectively, the “Amendments”), that may become known to Plaintiff at any time during this

adversary proceeding through formal discovery or otherwise, and for the Amendments to relate

back to this original Complaint. By reason of the foregoing, Defendant should be compelled by




COMPLAINT - 14
Case 19-06036-TLM         Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24             Desc Main
                                  Document      Page 15 of 16



this Court to make restitution to Plaintiff in the amount of the Four Year Transfers.

       87.)    To the extent that Defendant has filed a proof of claim or have a claim listed on

the Debtor’s schedules as undisputed, liquidated, and not contingent, or have otherwise requested

payment from the Debtor, or its estate, this Complaint is not intended to be, nor should it be

construed as, a waiver of Plaintiff’s right to object to such Claims for any reason including, but

not limited to section 502 of the Bankruptcy Code, and all such rights are expressly reserved.

Notwithstanding this reservation of rights, certain relief pursuant to section 502(d) of the

Bankruptcy Code is sought by this Complaint.

                                        PRAYER FOR RELIEF

       WHEREFORE, the Trustee respectfully requests that this Court grant judgment as

follows:


       A.      Judgment under Count I that the Transfers constituted a preferential transfer of an

interest of the Debtor in property that may be avoided by the Trustee pursuant to 11 U.S.C.

§ 547(b).

       B.      Judgment under Count I that Trustee may recover the value of the Transferred

funds from Defendants pursuant to 11 U.S.C. § 550(a).

       C.      Judgment under Count I that Trustee may preserve the Transfer for the benefit of

the bankruptcy estate pursuant to 11 U.S.C. § 551.

       D.      Judgment under Counts II, III, and IV declaring that the Four Year Transfers are

avoided and set aside as fraudulent transfers pursuant to section 544 and 548 of the Bankruptcy

Code and applicable state law;




COMPLAINT - 15
Case 19-06036-TLM         Doc 1    Filed 04/24/19 Entered 04/24/19 13:17:24         Desc Main
                                  Document      Page 16 of 16



       E.     Directing and ordering that any transfers avoided pursuant to sections 544 and

548 and applicable state law be preserved for the benefit of the Debtor’s estate pursuant to 551

of the Bankruptcy Code;

       F.     Directing and ordering that each Defendant, or any immediate or mediate

transferee of each Defendant, turnover to Plaintiff the full amount of or value of the Four Year

Transfer received by such Defendant, or any immediate or mediate transferee of such Defendant

pursuant to section 550 of the Bankruptcy Code;

       G.     Awarding Judgment for costs for bringing the instant action, including costs

allowed under LBR 7054.1 and pre-judgment and post-judgment interest;

       H.     Compelling each Defendant to make restitution to the Plaintiff in the amount that

they were unjustly enriched by the Four Year Transfers; and

       I.     Any and all other relief the Court deems appropriate.

       Dated this April 23, 2019.


                                            ______/s/ Lewis N. Stoddard_____
                                            LEWIS N. STODDARD
                                            Attorney for Trustee




COMPLAINT - 16
